IN THE
                               TENTH COURT OF APPEALS



                                        No. 10-19-00368-CV

                             IN RE LARECE SATESE WYATT


                                       Original Proceeding



                                MEMORANDUM OPINION

        Larece Satese Wyatt has filed a petition for writ of mandamus seeking an order

from this Court directing the Honorable Matt Johnson of the 54th Judicial District Court

to grant Wyatt’s motion that sought relief from being forced to pay court-appointed

attorney’s fees.1 Wyatt asserts that the funds are being improperly deducted from his

inmate account because he was previously determined to be indigent.




1
  The petition for writ of mandamus has several procedural deficiencies. See TEX. R. APP. P. 52.3. It also
lacks a proper proof of service; a copy of all documents presented to the Court must be served on all parties
to the proceeding and must contain proof of service. Id. at 9.5. Because of our disposition and to expedite
it, however, we will implement Rule of Appellate Procedure 2 and suspend these rules in this proceeding.
Id. at 2.
       Mandamus relief will be granted only when the record establishes (1) a clear abuse

of discretion or the violation of a duty imposed by law, and (2) the absence of a clear and

adequate remedy at law. Walker v. Packer, 827 S.W.2d 833, 840-41 (Tex. 1992) (orig.

proceeding); see In re Columbia Med. Ctr. of Las Colinas, Subsidiary, L.P., 290 S.W.3d 204, 207

(Tex. 2009) (orig. proceeding). Wyatt has an adequate remedy at law because the proper

method to attack the trial court’s order is through a direct appeal, not by way of a petition

for writ of mandamus. See Ex parte Knight, 401 S.W.3d 60, 66 (Tex. Crim. App. 2013) (orig.

proceeding); see also Harrell v. State, 286 S.W.3d 315, 316 (Tex. 2009).

       Accordingly, we deny Wyatt’s petition for writ of mandamus.




                                                   REX D. DAVIS
                                                   Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Mandamus denied
Opinion delivered and filed November 27, 2019
[OT06]




In re Wyatt                                                                              Page 2